Judge Hedrick
dissenting.
“There is a presumption in favor of the regularity and validity of judgments in the lower court, and the burden is upon appellant to show prejudicial error.” London v. London, 271 N.C. 568, 570, 157 S.E. 2d 90, 92 (1967). Plaintiff has appealed from the order dismissing his claim and the judgment for defendant on the counterclaim. These two judgments are presumed to be regular and valid, and the burden is on the plaintiff on appeal to show-prejudicial error. This, in my opinion, he has failed to do.
With respect to the order dismissing plaintiff’s claim, the majority has inexplicably vacated that order without any reference to the appeal and to the well-established rule that the order of Judge Long is presumed to be valid and proper. Rule 3 of the General Rules of Practice for the Superior and District Courts, “adopted pursuant to G.S. 7A-34,” and the citation of 8 Strong’s N.C. Index 3d, Judgments § 6 are wholly irrelevant to the order dismissing plaintiffs claim. The majority seems to say Judge Long had no authority to dismiss plaintiffs claim when he failed *526to appear and prosecute. With this, I disagree. Because the plaintiff has failed to show error, and because the record discloses that the order is valid and proper, I vote to affirm the order dismissing plaintiffs claim.
The judgment for defendant on the counterclaim is also presumed to be valid and proper, and the majority has not said there was error in the trial resulting in the judgment on the counterclaim. I also find no prejudicial error in the trial of defendant’s counterclaim. The majority seems to leave that judgment intact, and I agree.
With respect to the incongruous decision of the majority remanding the “cause” for a “hearing on plaintiffs relief under Rule 60(b),” I am confounded. In his determination to impress on the trial court his perception of fair treatment for plaintiffs lawyer and to give the plaintiff his “day in court” without regard to the well-established rules of substance and procedure, my esteemed colleague seems to have strained at a gnat and swallowed a camel. To remand the cause and order the trial court to treat the remarks of “Mr. Jones” as a Rule 60(b)(1) motion, and at the same time in essence tell the judge what facts to find and how to rule on the motion taxes my imagination as I am sure it must the imagination and credulity of the able chief district judge of the Sixth Judicial District. The plaintiff excepted to and assigned as error the denial of “Mr. Jones’ ” motion to set aside the “verdict” on the counterclaim. The majority decision ignores this assignment of error. The remarks of “Mr. Jones” can at best be characterized as a motion to set aside the verdict. The record does not even disclose that “Mr. Jones” was a party or representing the plaintiff or that he had any right to make any motion. The remarks were made before judgment was entered and were directed to the verdict. The motion, if it can be characterized as such, was not in writing and did not recite the number of the rule pursuant to which it was made. Since the plaintiff assigned the denial of the motion as error, it should have been handled by the majority in the appeal, and I vote to find no error in the denial of such motion.
Finally, the plaintiff had ample opportunity after the judgments were entered to make any number of post-trial and post-judgment motions including a Rule 60(b)(1) motion to be *527relieved from the order dismissing his claim and the judgment on the counterclaim. He chose not to do so but to appeal to this Court immediately.